IN THE MATTER OF THE * IN THE
RESIGNATION OF *
DANIEL F. MCMULLEN, JR. * COURT OF APPEALS
FROM THE BAR OF MARYLAND *

* OF MARYLAND

>l<

* Misc. Docket AG

* 'Nb.l2Q

* September Term, 2013

 

This matter came before this Court on the Application to Resign From the Practice of
Law by Daniel F. McMullen, Jr., and the response of Bar Counsel, and

The Court having considered the Application and the Response of Bar Counsel, it is this

18th day of July , 2014

ORDERED, by the Court of Appeals of Maryland, that the resignation of Daniel F.
McMullen, Jr., from the Bar of the State of Maryland is hereby accepted and it is further

ORDERED that the Clerk of the Court shall remove the name of Daniel F. McMullen,
.lr., from the register of attorneys entitled to practice law in this State and certify that fact to the

Trustees of the Client Protection Fund and the Clerks of all judicial tribunals in this State.

/s/ Mary E||en Barbera

Ehdef Judge